Case 2:21-cv-02201-JTF-atc Document 28-2 Filed 08/11/21 Page 1 of 2    PageID 583




                                    Exhibit B
 Letter from Byhalia Pipeline LLC to Vicksburg District of the U.S. Army Corps of
                              Engineers (July 8, 2021)




                                       -2-
Case 2:21-cv-02201-JTF-atc Document 28-2 Filed 08/11/21 Page 2 of 2                    PageID 584




July 8, 2021

Ms. Cori Carraway
U.S. Army Corps of Engineers, Vicksburg District
4155 Clay Street
Vicksburg, MS 39183-3435

RE: Byhalia Connection Pipeline NWP 12 Verification MVK-2019-473

Dear Ms. Carraway:

Byhalia Pipeline LLC (“Byhalia”) received authorization under the 2017 Nationwide Permit 12
program from your office on January 25, 2021 for the construction of the Byhalia Connection
Pipeline project. Due to changes in energy production post-COVID, Byhalia has determined that
it will no longer pursue this pipeline construction project and respectfully requests the Army Corps
of Engineers revoke the 2017 Nationwide Permit 12 verification, MVK-2019-473.

If you have any questions concerning the above information, please do not hesitate to contact me
at cehoward@paalp.com or (713) 993-5096.


Regards,



Carol E. Howard
Sr. Environmental Permitting & Compliance Specialist

 cc:   Jerry Bourne, USACE Vicksburg District Regulatory Division, Sr. Environmental
       Specialist
       Mitch Elcan, USACE Memphis District Regulatory Division, Biologist
